UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6039


PHILLIP DEWAYNE JONES,

                  Plaintiff - Appellant,

             v.

M. POLLARD, Lt. Col. Ass, Superintendent; T.D. HATCHETT,
Captain, Chief Security; MAC’KIETHAN, Registered Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01251-LMB-TCB)


Submitted:    June 4, 2009                  Decided:   July 23, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Dewayne Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip    Dewayne   Jones     appeals   the    district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint pursuant

to 28 U.S.C. § 1915A(b)(1) (2006), for failure to state a claim.

We   have   reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Jones v. Pollard, No. 1:08-cv-01251-LMB-TCB (E.D. Va.

Dec. 18, 2008).       We also deny Jones’ motions to appoint counsel,

for discovery, for a preliminary injunction, for transcripts,

and for a medical examination.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2